United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                             UNITED STATES COURT OF APPEALS
                                                                                        October 24, 2003
                                  FOR THE FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                  _________________________                                 Clerk
                                         No. 03-40468
                                    SUMMARY CALENDAR
                                  _________________________

CURTIS L. PEOPLES

                        Petitioner - Appellant

   v.

FEDERAL BUREAU OF PRISONS

                        Respondent - Appellee

______________________________________________________________________________

                 On Appeal from the United States District Court for the
                               Eastern District of Texas
                                    (1:00-CV-100)
______________________________________________________________________________

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DeMOSS, Circuit Judges.

REYNALDO G. GARZA, Circuit Judge:1

        In this appeal we review the district court's decision to dismiss Petitioner-Appellant, Curtis

Peoples’ (hereinafter “Peoples”), 28 U.S.C. § 2441 petition. For the following reasons, we affirm

the district court’s decision.

                                                  I.

                        FACTUAL AND PROCEDURAL BACKGROUND


        1
        Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                                 -1-
        Peoples is currently serving sentences imposed under the District of Columbia Code and

the United States Code for a term of 30 years and 4 months to life. Peoples alleges that the

Federal Bureau of Prisons miscalculated his good time credits, industrial work assignment credits,

and educational credits which would adjust his parole eligibility date. Peoples pursued the proper

administrative remedies and then filed suit in the district court. The district court denied Peoples’

petition and this appeal timely followed.

                                                  III.

                                     STANDARD OF REVIEW

        This court reviews the district court’s determinations of law regarding People’s § 2241

petition de novo. Royal v. Tombone, 141 F.3d 596, 599 (5th Cir. 1998). We review the district

court’s findings of fact for clear error. Id.

                                                  III.

                    LIBERTY INTEREST IN PAROLE ELIGIBILITY DATE

        Habeas relief is available for rights secured under the laws of the United States. Malchi v.

Thaleri, 211 F.3d 953, 957 (5th Cir. 2000). Convicted persons have no constitutional right to be

conditionally released before the expiration of a valid sentence. Greenholtz v. Inmates of

Nebraska Penal and Corr. Complex, 442 U.S. 1, 7 (1979).

        We also look to the statues of the District of Columbia to determine whether a prisoner

has a constitutionally protected liberty interest in being released on parole, and therefore, whether

he has a constitutionally protected liberty interest in the determination of his parole eligibility date.

Board of Pardons v. Allen, 482 U.S. 369, 373-74 (1987). The District of Columbia statutory

scheme does not create an expectancy of release that rises to the level of a constitutionally


                                                  -2-
protected liberty interest. Ellis v. District of Columbia, 84 F.3d 1413, 1415 (D.C. Cir. 1996).

Thus, Peoples has no liberty interest in his parole eligibility date and habeas relief is not

warranted. Malachi, 211 F.3d at 957.

                                                  IV.

                                           CONCLUSION

        For the foregoing reasons the judgment of the district court is affirmed.




                                                  -3-